DISSENTING OPINION OP
CHIEF JUSTICE JUDD.
I respectfully dissent. It seems to me that the trial court in examining a minor as to Ris competency to testify is not bound to formally put questions to a minor offered as a witness to which affirmative replies must be made that he “perfectly understands the nature and object of Ris declaration” (that Re will tell the truth, &c.), “and the purpose for which Ris testimony is required.” If from the demeanor of the minor, Ris general intelligence — not Ris school education — and Ris sincerity, 'as. shown by Ris answers to the questions put to Rim, the examining' court is satisfied that Re is competent, the statute would be complied with, even though Re was unable to define the “nature and object” of Ris declaration, and “the purpose for which Ris; testimony is required.”
*530In the particular case before ns, the child Aimoku had been ■examined presumably by the prosecution before the examination In the committing court, and again before that court, and this Is an important circumstance taken with her answers and demeanor, and satisfied the court that she understood the purpose for which her testimony was required, which means that she was to tell all she knew of what the defendant had done to her, in order that the court and jury might know the truth. This is what the statute means. The statute does not require that a child of tender years shall be able to state the ingredients of the indictment, or the láw alleged to be violated, or to say that the object of her testimony was to convict the accused or to vindicate the law — or, if called for the defense, that the object was to exculpate the defendant. Many adults would not be competent witnesses if the statute required such tests to be applied.
The witness Aimoku substantially complied with the statute when she answered “yes” to the question, “If you were taken as a witness in this case would you understand that you would tell the truth?” and Keala also when she answered “yes” to the question, “If you are sworn here to tell the truth, would you tell the truth?”
In the case before us the presiding judge and the jury were satisfied with the competency of the principal witnesses, Aimoku and Keala, both minors under seven years of age, and made due allowance for 'their extreme youth, their previous surroundings, and I find nothing in their recorded testimony which would show them to be incompetent and unworthy of credit, or that their admission to testify was a gross abuse of discretion. The corpus delicti was proved to the satisfaction of the jury by independent testimony, and we are averse to setting aside the verdict arrived at by honest jurors where no error is manifest, though some might be better satisfied if the preliminary examination of the infant witnesses had been more full.
I do not touch upon the other matters of exception, as it is not necessary, a new trial having been ordered.